DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 11/20/2020 has been entered. Claims 1, 3-4, 16 and 18-19 have been amended. Claims 2 and 17 have been cancelled. Claims 1, 3-16 and 18-30 are still pending in this application, with claims 1 and 16 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2019/0028866, hereinafter Baek) in view of Li et al. (US 2020/0053802, hereinafter Li).

Regarding claim 1, Baek discloses a method performed by a first entity for reporting wireless device connectivity events [Baek Figure 3 discloses a monitoring event reporting procedure which 
Determining that a connectivity event has occurred for a wireless device, where the connectivity event that has occurred for the wireless device is a connectivity establishment [At step 353, Figure 3, a monitoring event may be detected at HSS (Baek Figure 3, paragraph 0104). At step 361, the HSS may send a monitoring indication to the SCEF (Bark paragraph 0108); indicating that the HSS has detected an event for a UE. The events are related to a UE (wireless device) (Baek paragraph 0083)]; and 
Communicating to a second entity that the connectivity event has occurred for the wireless device [At step 361 of Baek Figure 3, the HSS sends collected monitoring reports related to the UE to the SCEF (second entity) (Baek Figure 3, paragraph 0108)].
Although Baek discloses regarding configuring and detecting UE events (see above and Bark Figures 2 and 3); Baek does not expressly disclose regarding determining/reporting a connectivity event for the device, where the connectivity event that has occurred for the wireless device is a connectivity establishment.
However, in the same or similar field of invention, Li Figure 16 discloses a monitoring event configuration for a UE connection/disconnection (i.e. connectivity event) where SCS/AS node may send a monitoring request for remote UE connection/disconnection. The SCS/AS may request a notification when a UE becomes reachable or connected to the network (Li Figure 16, paragraphs 0327 and 0328); indicating that the connectivity event can be a connectivity establishment event.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek to have the feature of determining/reporting a connectivity event for the wireless device, where the connectivity event that has occurred for the wireless device is a connectivity establishment; as taught by Li. The suggestion/motivation would have been to provide improved session management for devices in the network (Li paragraphs 0004 and 0005). 

Regarding claim 3, Baek and Li disclose the method of claim 1. Baek and Li further disclose wherein the connectivity establishment is a Packet Data Network, PDN, Connectivity creation [Li discloses that the UEs may be connected to the network using PDN connection (see Li paragraphs 0331 

Regarding claim 4, Baek and Li disclose the method of claim 1. Baek and Li further disclose wherein the connectivity establishment is a Protocol Data Unit, PDU, Session creation [Li discloses that a PDU session is an association between UE and a data network that provides PDU connectivity (Li paragraph 0043, table 3). In 3GPP, a session is created when a UE is attached to the network to connect UE with a PDN (Li paragraph 0055)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 5, Baek and Li disclose the method of claim 1. Baek and Li further disclose wherein the connectivity event that has occurred for the wireless device is a connectivity disconnection [Li discloses that the SCS/AS may request a notification when a UE loses connectivity, detaches, etc. (Li paragraph 0327); or disconnects with the network (Li Figure 16, paragraph 0328); indicating that the connectivity event can be a connectivity disconnection]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 6, Baek and Li disclose the method of claim 5. Baek and Li further disclose wherein the connectivity disconnection is a Packet Data Network, PDN, Connectivity deletion [Li discloses that the UEs may be connected to the network using PDN connection (see Li paragraphs 0331 and 0283). Furthermore, the SCS/AS may request a notification when UE disconnects with the network (Li paragraphs 0327 and 0328); indicating that the connectivity disconnection is a PDN connectivity deletion]. In addition, the same motivation is used as the rejection of claim 5.

Regarding claim 7, Baek and Li disclose the method of claim 5. Baek and Li further disclose wherein the connectivity disconnection is a Protocol Data Unit, PDU, Session deletion [Li discloses that a PDU session is an association between UE and a data network that provides PDU connectivity (Li paragraph 0043, table 3). In 3GPP, a session is created when a UE is attached to the network to connect UE with a PDN (Li paragraph 0055). Li further discloses that a session may be deactivated, updated or 

Regarding claim 16, Baek discloses a first entity for reporting wireless device connectivity events, the first entity comprising at least one processor and memory comprising instructions executable by the at least one processor [Baek Figure 3 discloses a monitoring event reporting procedure which includes an HSS (a first entity), an MME/SGSN, an SCEF, etc. (Baek Figure 3, paragraph 0103). Baek Figure 22 discloses an HSS which may include a controller. The controller may also include a processor which may control the operations of the HSS (Bark Figure 22, paragraph 0339). A memory is implicit in an HSS node] whereby the first entity is operable to:
Determine that a connectivity event has occurred for a wireless device, where the connectivity event that has occurred for the wireless device is a connectivity establishment [At step 353, Figure 3, a monitoring event may be detected at HSS (Baek Figure 3, paragraph 0104). At step 361, the HSS may send a monitoring indication to the SCEF (Bark paragraph 0108); indicating that the HSS has detected an event for a UE. The events are related to a UE (wireless device) (Baek paragraph 0083)]; and
Communicate to a second entity that the connectivity event has occurred for the wireless device [At step 361 of Baek Figure 3, the HSS sends collected monitoring reports related to the UE to the SCEF (second entity) (Baek Figure 3, paragraph 0108)].
Although Baek discloses regarding configuring and detecting UE events (see above and Bark Figures 2 and 3); Baek does not expressly disclose regarding determining/reporting a connectivity event for the device, where the connectivity event that has occurred for the wireless device is a connectivity establishment.
However, in the same or similar field of invention, Li Figure 16 discloses a monitoring event configuration for a UE connection/disconnection (i.e. connectivity event) where SCS/AS node may send a monitoring request for remote UE connection/disconnection. The SCS/AS may request a notification when a UE becomes reachable or connected to the network (Li Figure 16, paragraphs 0327 and 0328); indicating that the connectivity event can be a connectivity establishment event.


Regarding claim 18, Baek and Li disclose the first entity of claim 16. Baek and Li further disclose wherein the connectivity establishment is a Packet Data Network, PDN, Connectivity creation [Li discloses that the UEs may be connected to the network using PDN connection (see Li paragraphs 0331 and 0283). Baek also discloses that a UE may establish a PDN connection to the MME (Baek paragraph 0204)]. In addition, the same motivation is used as the rejection of claim 16. 

Regarding claim 19, Baek and Li disclose the first entity of claim 16. Baek and Li further disclose wherein the connectivity establishment is a Protocol Data Unit, PDU, Session creation [Li discloses that a PDU session is an association between UE and a data network that provides PDU connectivity (Li paragraph 0043, table 3). In 3GPP, a session is created when a UE is attached to the network to connect UE with a PDN (Li paragraph 0055)]. In addition, the same motivation is used as the rejection of claim 16.

Regarding claim 20, Baek and Li disclose the first entity of claim 16. Baek and Li further disclose wherein the connectivity event that has occurred for the wireless device is a connectivity disconnection [Li discloses that the SCS/AS may request a notification when a UE loses connectivity, detaches, etc. (Li paragraph 0327); or disconnects with the network (Li Figure 16, paragraph 0328); indicating that the connectivity event can be a connectivity disconnection]. In addition, the same motivation is used as the rejection of claim 16.

Regarding claim 21, Baek and Li disclose the first entity of claim 20. Baek and Li further disclose wherein the connectivity disconnection is a Packet Data Network, PDN, Connectivity deletion [Li discloses that the UEs may be connected to the network using PDN connection (see Li paragraphs 0331 and 

Regarding claim 22, Baek and Li disclose the first entity of claim 20. Baek and Li further disclose wherein the connectivity disconnection is a Protocol Data Unit, PDU, Session deletion [Li discloses that a PDU session is an association between UE and a data network that provides PDU connectivity (Li paragraph 0043, table 3). In 3GPP, a session is created when a UE is attached to the network to connect UE with a PDN (Li paragraph 0055). Li further discloses that a session may be deactivated, updated or deleted (see Li paragraphs 0206 and 0271); indicating that the connectivity disconnection may be a PDU session deletion]. In addition, the same motivation is used as the rejection of claim 20.

Claims 8-15 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Li, and further in view of Mathison et al. (US 2018/0234291, hereinafter Mathison). 

Regarding claim 8, Baek and Li disclose the method of claim 7. Baek and Li do not expressly disclose wherein communicating to the second entity that the connectivity event has occurred for the wireless device comprises communicating at least one of the group consisting of: an Internet Protocol, IP, address of the wireless device, a PDN Type of the connectivity event, and an Access Point Name, APN, of the wireless device.
However, in the same or similar field of invention, Mathison discloses a method for enhanced network event monitoring and reporting (Mathison abstract), where a data reachability report including enhanced event information may include a type of PDN connection established by a UE (PDN type of connectivity event), an APN, and/or an IP address (see Mathison paragraph 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek and Li to have the features of wherein communicating to the second entity that the connectivity event has occurred for the wireless device comprises communicating at least one of the group consisting of: an Internet Protocol, IP, address of the wireless device, a PDN 

Regarding claim 9, Baek, Li and Mathison disclose the method of claim 8. Baek, Li and Mathison further disclose wherein the connectivity event that has occurred for the wireless device is a change of the IP address of the connectivity [Li discloses that the AS/SCS could request to get notified when a UE is connected or disconnected to the network. In addition, it can also notified when a UE switches from indirect to direct communication or vice versa (Li paragraphs 0328 and 0329). Changing from indirect to direct communication (or vice versa) means that the UE’s connection has changed such that the UE was originally communicating via another node such as a relay (i.e. indirect communication), and has changed the connectivity to a direct connection. This also indicates a change of IP address of connectivity]. In addition, the same motivation is used as the rejection of claim 8.

Regarding claim 10, Baek, Li and Mathison disclose the method of claim 9. Baek, Li and Mathison further disclose wherein the first entity is a Home Subscriber Service, HSS, the second entity is a Service Capability Exposure Function, SCEF, and communicating to the SCEF that the connectivity event has occurred for the wireless device comprises sending a Monitoring Event Response to the SCEF [Baek Figure 3 discloses a monitoring event reporting procedure which includes an HSS (a first entity), an MME/SGSN, an SCEF (second entity), etc. (Baek Figure 3, paragraph 0103). Figure 3 step 358 discloses a monitoring indication (i.e. monitoring event response) being sent to the SCEF. Li Figure 13, step 6 also discloses a monitoring response being returned to SCS/AS via SCEF and/or HSS (Li Figure 6, paragraph 0279)]. In addition, the same motivation is used as the rejection of claim 9.

Regarding claim 11, Baek, Li and Mathison disclose the method of claim 10. Baek, Li and Mathison further disclose wherein the first entity is the SCEF, the second entity is a Services Capability Server / Application Server, SCS/AS, and communicating to the SCS/AS that the connectivity event has 

Regarding claim 12, Baek, Li and Mathison disclose the method of claim 11. Baek, Li and Mathison further disclose wherein a Reachability Type for the Monitoring Event Response is a “PDN Connectivity Status” [Mathison discloses that a user device event may include a reachability event associated with a user device such as the device establishing PDN connection or a PDN connection being taken down (i.e. PDN connectivity status) (see Mathison paragraph 0049)]. In addition, the same motivation is used as the rejection of claim 11. 

Regarding claim 13, Baek, Li and Mathison disclose the method of claim 11. Baek, Li and Mathison further disclose wherein a Monitoring Event configuration includes a “PDN Connectivity Status Indication” [Baek Figure 2 discloses a monitoring event configuration procedure (Baek Figure 2). As mentioned above, Mathison discloses that a user device event may include PDN connectivity status indication (see Mathison paragraph 0049)]. In addition, the same motivation is used as the rejection of claim 11. 

Regarding claim 14, Baek, Li and Mathison disclose the method of claim 11. Baek, Li and Mathison further disclose wherein a Monitoring Event configuration includes a “PDN Connectivity Status” as a new Monitoring Event Type [Baek Figure 2 discloses a monitoring event configuration procedure (Baek Figure 2). As mentioned above, Mathison discloses that a user device event may include PDN connectivity status indication (see Mathison paragraph 0049). Li further discloses that a new monitoring event could be added such that SCS/AS can be notified when a session is created/updated/deleted for a 

Regarding claim 15, Baek, Li and Mathison disclose the method of claim 14. Baek, Li and Mathison further disclose wherein communicating to the second entity that the connectivity event has occurred for the wireless device comprises establishing a T6a/T6b connection towards the SCEF [Li discloses that when UE performs attach or PDN connectivity procedure, it may initiate a T6a connection towards the SCEF (see Li Figure 2, paragraph 0059). Li further discloses that a new monitoring event could be added such that SCS/AS can be notified when a session is created/updated/deleted for a UE (see Li paragraphs 0264 and 0271). This means that communicating a connectivity event for the device also includes establishing a T6a connection towards the SCEF]. In addition, the same motivation is used as the rejection of claim 14. 

Regarding claim 23, Baek and Li disclose the first entity of claim 22. Baek and Li do not expressly disclose wherein communicating to the second entity that the connectivity event has occurred for the wireless device comprises being operable to communicate at least one of the group consisting of: an Internet Protocol, IP, address of the wireless device, a PDN Type of the connectivity event, and an Access Point Name, APN, of the wireless device.
However, in the same or similar field of invention, Mathison discloses a method for enhanced network event monitoring and reporting (Mathison abstract), where a data reachability report including enhanced event information may include a type of PDN connection established by a UE (PDN type of connectivity event), an APN, and/or an IP address (see Mathison paragraph 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek and Li to have the features of wherein communicating to the second entity that the connectivity event has occurred for the wireless device comprises communicating at least one of the group consisting of: an Internet Protocol, IP, address of the wireless device, a PDN Type of the connectivity event, and an Access Point Name, APN, of the wireless device; as taught by 

Regarding claim 24, Baek, Li and Mathison disclose the first entity of claim 23. Baek, Li and Mathison further disclose wherein the connectivity event that has occurred for the wireless device is a change of the IP address of the connectivity [Li discloses that the AS/SCS could request to get notified when a UE is connected or disconnected to the network. In addition, it can also notified when a UE switches from indirect to direct communication or vice versa (Li paragraphs 0328 and 0329). Changing from indirect to direct communication (or vice versa) means that the UE’s connection has changed such that the UE was originally communicating via another node such as a relay (i.e. indirect communication), and has changed the connectivity to a direct connection. This also indicates a change of IP address of connectivity]. In addition, the same motivation is used as the rejection of claim 23.

Regarding claim 25, Baek, Li and Mathison disclose the first entity of claim 24. Baek, Li and Mathison further disclose wherein the first entity is a Home Subscriber Service, HSS, the second entity is a Service Capability Exposure Function, SCEF, and communicating to the SCEF that the connectivity event has occurred for the wireless device comprises sending a Monitoring Event Response to the SCEF [Baek Figure 3 discloses a monitoring event reporting procedure which includes an HSS (a first entity), an MME/SGSN, an SCEF (second entity), etc. (Baek Figure 3, paragraph 0103). Figure 3 step 358 discloses a monitoring indication (i.e. monitoring event response) being sent to the SCEF. Li Figure 13, step 6 also discloses a monitoring response being returned to SCS/AS via SCEF and/or HSS (Li Figure 6, paragraph 0279)]. In addition, the same motivation is used as the rejection of claim 24. 

Regarding claim 26, Baek, Li and Mathison disclose the first entity of claim 25. Baek, Li and Mathison further disclose wherein the first entity is the SCEF, the second entity is a Services Capability Server / Application Server, SCS/AS, and communicating to the SCS/AS that the connectivity event has occurred for the wireless device comprises sending the Monitoring Event Response to the SCS/AS [Baek 

Regarding claim 27, Baek, Li and Mathison disclose the first entity of claim 26. Baek, Li and Mathison further disclose wherein a Reachability Type for the Monitoring Event Response is a “PDN Connectivity Status” [Mathison discloses that a user device event may include a reachability event associated with a user device such as the device establishing PDN connection or a PDN connection being taken down (i.e. PDN connectivity status) (see Mathison paragraph 0049)]. In addition, the same motivation is used as the rejection of claim 26.

Regarding claim 28, Baek, Li and Mathison disclose the first entity of claim 26. Baek, Li and Mathison further disclose wherein a Monitoring Event configuration includes a “PDN Connectivity Status Indication” [Baek Figure 2 discloses a monitoring event configuration procedure (Baek Figure 2). As mentioned above, Mathison discloses that a user device event may include PDN connectivity status indication (see Mathison paragraph 0049)]. In addition, the same motivation is used as the rejection of claim 26.

Regarding claim 29, Baek, Li and Mathison disclose the first entity of claim 26. Baek, Li and Mathison further disclose wherein a Monitoring Event configuration includes a “PDN Connectivity Status” as a new Monitoring Event Type [Baek Figure 2 discloses a monitoring event configuration procedure (Baek Figure 2). As mentioned above, Mathison discloses that a user device event may include PDN connectivity status indication (see Mathison paragraph 0049). Li further discloses that a new monitoring event could be added such that SCS/AS can be notified when a session is created/updated/deleted for a UE (see Li paragraphs 0264 and 0271). This indicates that a monitoring event configuration may include 

Regarding claim 30, Baek, Li and Mathison disclose the first entity of claim 29. Baek, Li and Mathison further disclose wherein communicating to the second entity that the connectivity event has occurred for the wireless device comprises being operable to establish a T6a/T6b connection towards the SCEF [Li discloses that when UE performs attach or PDN connectivity procedure, it may initiate a T6a connection towards the SCEF (see Li Figure 2, paragraph 0059). Li further discloses that a new monitoring event could be added such that SCS/AS can be notified when a session is created/updated/deleted for a UE (see Li paragraphs 0264 and 0271). This means that communicating a connectivity event for the device also includes establishing a T6a connection towards the SCEF]. In addition, the same motivation is used as the rejection of claim 29.


Response to Arguments

Applicant's arguments filed on 11/20/2020 with respect to claim rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
On pages 6-7 of Applicant's remarks, the Applicant argues the following with respect to claim rejections under 35 U.S.C. § 103:
…specifically, the combination fails to teach at least “determining that a connectivity event has occurred for a wireless device, where…
First, Baek targets surveillance of an existing connection…
Additionally, Figure 16 of Li only shows the configuration of a monitoring event. Claim 1 requires actual reporting (i.e. notification) of the event…

Examiner respectfully disagrees with Applicant's arguments for the following reasons:

Li discloses a monitoring event configuration procedure (Li Figures 15 and 16), where the SCS/AS node may request a notification when a UE becomes reachable, loses connectivity, connection/disconnection, etc. (Li paragraph 0327). Specifically, AS/SCS could request to get notified when a new remote UE is connected to the network (See Li paragraph 0328). This clearly indicates monitoring for a UE connection event (i.e. connectivity establishment event). The MME may send a notification to the SCS/AS accordingly (Li paragraphs 0327 and 0330). This also indicates reporting or notification of the event, which could be a connection establishment event. Thus, combined teachings of Baek and Li disclose all the claim limitations of amended claim 1, including “determining that a connectivity event has occurred for a wireless device, where the connectivity event that has occurred for the wireless device is a connectivity establishment”. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414